Case: 15-40075      Document: 00513853913         Page: 1    Date Filed: 01/30/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit


                                    No. 15-40075
                                                                                FILED
                                                                          January 30, 2017
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
PEDRO TIEMPO GARCIA,

                                                 Plaintiff-Appellant

v.

SENIOR WARDEN G. CURRIE; ASSISTANT WARDEN M. BARBER;
CAPTAIN B. RODRIGUEZ; LIEUTENANT J. MIRELES; WARDEN C. E.
MONROE,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 2:13-CV-226


Before DAVIS, BENAVIDES, and OWEN, Circuit Judges.
PER CURIAM: *
       Pedro Tiempo Garcia, Texas prisoner # 1060889, filed a 42 U.S.C. § 1983
complaint against various prison officials alleging that his civil rights had been
violated.    The district court granted summary judgment in favor of the
defendants and dismissed the complaint with prejudice.                    Garcia timely
appealed.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-40075    Document: 00513853913     Page: 2   Date Filed: 01/30/2017


                                 No. 15-40075

      Garcia challenges the district court’s denial of his request for the
appointment of counsel. The appointment of counsel in a civil rights action is
warranted only in exceptional circumstances. Ulmer v. Chancellor, 691 F.2d
209, 212-13 (5th Cir. 1982). Having reviewed the relevant factors and the
record in this case, we conclude that the district court did not abuse its
discretion in denying Garcia’s motion. See Cupit v. Jones, 835 F.2d 82, 86 (5th
Cir. 1987); Ulmer, 691 F.2d at 213.
      The district court dismissed Garcia’s claims for money damages against
the defendants in their official capacities as barred by the Eleventh
Amendment. Because Garcia does not challenge this particular ruling in his
opening brief, he has abandoned any challenge to the ruling on appeal. See
Hughes v. Johnson, 191 F.3d 607, 613 (5th Cir. 1999); Yohey v. Collins, 985
F.2d 222, 224-25 (5th Cir. 1993); Brinkmann v. Dallas Cty. Deputy Sheriff
Abner, 813 F.2d 744, 748 (5th Cir. 1987).
      Following a contact visitation during which officers observed Garcia
orally ingesting small objects passed to him from his visitor, Garcia was placed
in dry cell isolation. He argues that the conditions of his confinement there
were inhumane because he was clothed only in a paper gown in a cold, bare
cell and was not given soap, daily showers, or free access to running water or
toilet paper. The summary judgment evidence established that the policy
prescribing the conditions of confinement in dry cell isolation, while harsh and
restrictive, are reasonably related to the legitimate penological interest of
curtailing the influx of illicit drugs into the prison unit.     See Rhodes v.
Chapman, 452 U.S. 337, 347 (1981); Talib v. Gilley, 138 F.3d 211, 214-15 & n.4
(5th Cir. 1998). Thus, the district court correctly determined that Garcia did
not establish an Eighth Amendment violation. See Wilson v. Lynaugh, 878
F.2d 846, 849 (5th Cir. 1989) (holding that the Eighth Amendment protects



                                       2
    Case: 15-40075    Document: 00513853913    Page: 3   Date Filed: 01/30/2017


                                No. 15-40075

prisoners from conditions of confinement that constitute threats to health but
not against those that cause mere discomfort or inconvenience).
      Garcia maintains that his due process rights were violated when he was
placed into dry cell isolation for 44 hours and then into solitary confinement
for 38 days without having been charged with a disciplinary infraction and
without having received a hearing. The Due Process Clause “does not protect
every change in the conditions of confinement which has a substantial adverse
effect upon a prisoner.” Madison v. Parker, 104 F.3d 765, 767 (5th Cir. 1997).
A punitive housing reassignment, by itself, does not trigger any due process
protections. See Sandin v. Conner, 515 U.S. 472, 486 (1995). Taking all of
Garcia’s allegations as true, nothing about his placement in either dry cell
isolation or solitary confinement had the effect of lengthening his sentence.
Accordingly, no liberty interest was implicated, see Orellana v. Kyle, 65 F.3d
29, 31-32 (5th Cir. 1995), and no due process protections were triggered.
      AFFIRMED.




                                      3